                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION
RANDAL W. DECK,                                )
                                               )   Cause No. CV-19-01-GF-BMM
                                               )
                Plaintiff,                     )   ORDER TO DISMISS WITH
                                               )   PREJUDICE
        -vs-                                   )
                                               )
CITY OF GREAT FALLS, MONTANA,                  )
KEVIN LAKE, individually and as an officer )
of the Great Falls Police Department, JOSEPH )
DUSATKO, individually and as an officer of )
the Great Falls Police Department, LINDY       )
WHITING, individually and as an officer of the )
Great Falls Police Department, KEVIN           )
SUPALLA, individually and as an officer of the)
Great Falls Police Department, and DOES 1-5. )
                                               )
                Defendant.                     )
_______________________________                )

       Pursuant to Plaintiff’s Motion to Dismiss with Prejudice,

       IT IS ORDERED that this action is DISMISS WITH PREJUDICE, the parties

to bear their own costs and attorneys’ fees.



          Dated this 12th day of March, 2019.




Order to Dismiss with Prejudice                             Page 1 of 1
